UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JEFFREY THOMPSON,
Petitioner,
V.
R. BINKELE,

Respondent.

 

 

WESTERN DIVISION

Case No. CV 18-02162-PSG (DFM)

Order Accepting Report and
Recommendation of United States
Magistrate Judge

Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other

records on file herein, and the Report and Recommendation of the United

States Magistrate Judge. Petitioner did not file any objections by the deadline.

The Court accepts the report, findings, and recommendations of the Magistrate

Judge.

IT IS THEREFORE ORDERED that Judgment be entered dismissing

the Petition with prejudice.

Date: /ofy / ow

A

PHILIP S. GUTIERREZ
Chief United States District Judge
